Citation Nr: 0720677	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  99-16 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
February 1980.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an April 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

Service connection for a nervous disorder was denied by both 
the RO and the Board in March 1981 and July 1984, 
respectively.  The current psychiatric disability claim is 
considered a new and separate claim as the veteran has 
specifically claimed service connection for PTSD, which is a 
new diagnosis.  See Ephraim v. Brown, 83 F.3d 399 (Fed. Cir. 
1996).  Accordingly, the Board will review the claim de novo.  

In a June 2007 post-remand brief, the veteran's 
representative contends that the veteran's episodic 
polysubstance dependency is motivated by his inability to 
work due to his service-connected back condition.  As the 
record does not reveal that the RO has addressed this issue, 
it is REFERRED to the RO for appropriate action.  


FINDING OF FACT

The veteran does not meet the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., (DSM-IV) criteria for a 
diagnosis of PTSD. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  
To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).  

The veteran contends that he has PTSD as a result of his 
service on board the U.S.S. Vancouver (Vancouver) and the 
U.S.S. Juneau (Juneau), and described several claimed 
stressor events, including an explosion on board the 
Vancouver and watching approximately 30 sailors being thrown 
and crushed by equipment that had not been stabilized during 
a hurricane in the Mediterranean on board the Juneau, as well 
as an incident during which he was almost swept overboard.  
See October 1998 and December 1998 statements in support of 
claim.  

The veteran's service medical records reveal that he 
exhibited physical and verbal aggression in August 1979.  See 
medical and health records.  He was admitted to the medical 
ward in September 1979 due to a suicide attempt and received 
medical treatment and observation before being transferred to 
the inpatient psychiatry service.  The veteran's history 
revealed that in the month prior to his admission, he had 
been under increasing financial and situational family 
pressures.  It was determined that the veteran had an 
inherent, pre-existing, personality disorder of such severity 
that he was unsuitable for further military service; it was 
recommended that he be discharged from service.  See October 
1979 report of medical board.  The veteran's polysubstance 
use was also documented.  See August 1979 questionnaire; 
January 1980 medical record.  

The PTSD claim must be denied because the preponderance of 
the evidence does not support a diagnosis made in accordance 
with DSM-IV.  The veteran's claim for service connection for 
PTSD in October 1998 states that PTSD had been diagnosed by 
"Dr. Van Wyke."  The "positive" evidence in support of the 
veteran's claim includes records from Correctional Medical 
Services that contain impressions of PTSD made by P.H. Van 
Wyck, PhD. in October 1998, July 1999, and January 2000.  The 
"negative" evidence includes a negative November 2005 PTSD 
screen at the VA Medical Center (VAMC) in Birmingham, Alabama 
and a March 2006 VA compensation and pension (C&P) 
examination report, which indicates that the veteran does not 
meet the DSM-IV criteria for a diagnosis of PTSD.  

The Board finds the negative evidence more persuasive and 
probative than the positive evidence with regard to the 
question of whether the veteran has a diagnosis of PTSD.  The 
treatment records that contain an impression of PTSD made by 
Dr. Van Wyck do not indicate that Dr. Van Wyck had 
specifically concluded that the veteran met the diagnostic 
criteria for PTSD.  The treatment records do not discuss the 
diagnostic criteria and the basis upon which the impression 
of PTSD was made.  The treatment records also do not indicate 
what records, if any, were reviewed as part of the basis for 
the impression of PTSD; it may have been based solely on the 
statements given by the veteran.  

On the other hand, the 2006 VA examiner did review the claims 
folder and the veteran's medical records and based his 
opinion on a complete record.  This negative medical opinion 
is more persuasive because it is grounded, in part, on a 
knowledge of the complete history in this case.  Moreover, 
the examiner specifically discussed the diagnostic criteria 
for PTSD and specifically indicated that the veteran did not 
report any stressor event(s) that he found particularly 
traumatic and did not report persistent re-experiencing a 
traumatic event.  Similarly, the November 2005 VA treatment 
note indicates the PTSD screen was negative because the 
veteran answered in the negative the question concerning 
having experienced a stressor (i.e., "terrible experiences 
that others never go through").

In addition, the negative evidence outweighs the positive 
evidence on this point because more evaluators have 
determined that the veteran does not have PTSD than have 
determined that the veteran does have PTSD.  Only Dr. Van 
Wyck has assessed the veteran with PTSD, while the majority 
of the records from other medical professionals establishes 
varying diagnoses, to include chronic anxiety disorder, major 
depression with psychotic features, schizophrenia, psychosis 
not otherwise specified (NOS) and mixed substance abuse.  See 
e.g., May 1996 VA letter from Dr. Prchal; September 1994 and 
September 1996 records from Frank Lee Youth Center; July 1985 
record from Dr. Cezayirli; May 1991 discharge summary from 
Hill Crest Hospital; July 1985 Social Security Administration 
(SSA) disability determination and transmittal; September 
2005 VA mental health screening note.  Thus, in sheer 
numbers, the negative medical opinions outweigh the positive 
medical opinions.  

In the absence of a diagnosis of PTSD in accordance with DSM-
IV, service connection for PTSD is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (without evidence 
showing that a disease or disability is present, service 
connection is not warranted.).  In light of the foregoing, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran's appeal concerning his claim for service 
connection originates from an April 1999 rating decision.  It 
is acknowledged that the veteran was not provided with 
section 5103(a) notice concerning this claim until after the 
issuance of the rating decision that is the subject of this 
appeal.  The claim, however, was filed before the current 
section 5103(a) notice requirement became effective in 
November 2000.  Moreover, the issue was remanded in October 
2003 in order for the RO to schedule the hearing requested by 
the veteran.  The Board notes that the veteran failed to 
appear to the hearing scheduled in September 2006.  


Pursuant to the October 2003 remand, the veteran was informed 
of what evidence was necessary to support his claim for 
service connection; that the RO would assist him in obtaining 
additional information and evidence; of the responsibilities 
on both his part and VA's in developing the claim; and of the 
need to provide any evidence in his possession pertinent to 
the claim.  See May 2004 letter.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  The 
veteran was also provided notice as to the appropriate 
disability rating and effective date of any grant of service 
connection in a March 2006 letter.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, VA and private medical records 
have been obtained and he was given an appropriate VA 
examination in connection with his claim.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for PTSD is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


